975 So.2d 1196 (2008)
Crystal BUCKNER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Brinker International Payroll CO., Appellees.
No. 1D08-0340.
District Court of Appeal of Florida, First District.
March 6, 2008.
Crystal Buckner, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
Because the notice of appeal was not filed within 30 days of rendition of the final order, this appeal is dismissed for lack of jurisdiction. Fla. R.App. P. 9.110(b). This disposition is without prejudice to appellant's right to pursue relief in the lower tribunal. See W.T. Holding, Inc., v. State, Agency for Health Care Admin., 682 So.2d 1224 (Fla. 4th DCA 1996).
DISMISSED.
WEBSTER, BENTON, and POLSTON, JJ., concur.